Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


  STATIC MEDIA LLC,

         Plaintiff,                                     Case No. 0:19-cv-60270-RKA

  v.

  OJCOMMERCE, LLC,

        Defendant.
  __________________________________________/

             PLAINTIFF STATIC MEDIA LLC’S REPLY IN SUPPORT OF ITS
             MOTION TO DISQUALIFY ATTORNEY SHLOMO Y. HECHT AS
              COUNSEL FOR DEFENDANT OJCOMMERCE, LLC AND FOR
                  ATTORNEYS’ FEES AND REQUEST FOR HEARING

         Plaintiff Static Media LLC (“Static Media”), by and through its undersigned counsel,
  replies in support of its Motion to Disqualify Attorney Shlomo Y. Hecht as Counsel for Defendant
  OJCommerce, LLC and for Attorneys’ Fees [D.E. 30]. A motion to disqualify is a serious matter
  and not one that Static Media or its counsel takes lightly. However, Mr. Hecht’s actions have left
  Static Media with no choice but to request his removal from this action. His defiance and
  demonstrated lack of understanding of both his ethical duties and basic patent law leads to the
  conclusion that Mr. Hecht cannot be allowed to continue as counsel for Defendant OJCommerce,
  LLC (“OJCommerce”) in this case. He has shown no respect for a federal court order and is
  willing to blatantly defy that protective order in order to serve his client’s interests. His ethical
  breaches damage the integrity of the legal profession and his effectiveness in this case. This breach
  cannot be remedied by any other means and disqualification is in the best interests for all parties.
         As an initial matter, while Static Media does not wish to dignify OJCommerce’s
  Preliminary Statement with a response, which only purpose seems to be to impugn Static Media,
  Static Media feels compelled to correct the record. Static Media is not a patent troll and that
  OJCommerce would accuse Static Media of such shows either a willful misrepresentation of the
  facts or a complete lack of understanding of patent law and its basic terms. The ‘D400 Patent was
  duly and validly issued to the inventor and applicant Anthony Joseph DoVale (“Mr. DoVale”)

                                                   1
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 2 of 10



  created the ‘D400 Patent. (D.E. 6 ¶ 8, Ex. 1; D.E. 25 ¶ 8; D.E. 23-1 at 2.) Mr. DoVale is the
  managing member of Static Media. (D.E. 23-1 at 1.) On September 10, 2017, Mr. DoVale
  assigned all rights, title and interest in the ’D400 patent to Static Media, a company he also
  controls. (D.E. 23-1 at 5; D.E. 6 ¶ 9.) Static Media practices the ‘D400 Patent by distributing,
  selling, offering for sale, marketing and advertising certain stadium seats covered by the ‘D400
  Patent via an exclusive licensing agreement with Belnick, Inc. (D.E. 6 ¶ 10; D.E. 23-1 at 5.)
         Moreover, Static Media has not been “[wreaking] havoc among stadium seat manufacturers
  and retailers, by filing meritless lawsuits across the country, falsely alleging infringement against
  numerous defendants.” (D.E. 34 at 1.) Static Media has filed exactly two lawsuits to defend its
  patent: the Wisconsin Action and this case. Any allegation that Static Media is a patent troll is
  meritless and slanderous.
         A.      OJCommerce has Improperly Submitted the Parties’
                 Settlement Communications to the Court
         Static Media will address OJCommerce’s request to file Static Media’s trade secret and
  confidential information in its response to OJCommerce’s Motion to Seal Document [D.E. 33].
  However, OJCommerce’s submission of the details of Static Media’s settlement offer
  demonstrates a total disregard for the Federal Rules of Evidence. Offers of settlement are generally
  not admissible to prove or disprove a claim. Fed. R. Evid. 408. It is for that very reason that Static
  Media redacted all information relating to the specifics of the settlement discussions between the
  parties, particularly since such information is irrelevant to whether Mr. Hecht should be
  disqualified as counsel for OJCommerce in this action. However, Mr. Hecht’s representation of
  the September 26, 2019 telephone call between counsel, as set forth in his affidavit [D.E. 34-1],
  contains several inaccuracies and misrepresentations.1
         In that call, Mr. Hecht never demanded any documentation regarding royalty fees nor did
  he identify himself as a “consultant” to Leader Accessories LLC (“Leader”). Instead, as the
  discussion turned to a reasonable royalty, Mr. Hecht announced unprompted that OJCommerce



  1
    Immediately following the September 26, 2019 call, undersigned counsel both prepared a
  memorandum of that call and a declaration regarding the same when the matter was fresh in her
  memory. (See D.E. 29-1 at 27-28, ¶ 8.) Even though OJCommerce has already improperly
  submitted the details of the parties’ settlement discussions to the Court, Static Media does not
  believe it would be proper to file the September 26 Memorandum with the Court. Instead, Static
  Media will provide the memorandum to the Court for a in camera review if requested.
                                                    2
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 3 of 10



  had entered into a joint defense agreement with Leader and that he was in possession of all of the
  depositions and materials from the Wisconsin Action. He then specifically mentioned having seen
  and read the Belnick agreement. Mr. Hecht’s present claims to the contrary are simply not true.
         Moreover, Mr. Hecht’s latest affidavit contradicts his prior sworn statements and
  OJCommerce’s representations to this Court. In response to the Wisconsin Motion for Sanctions,
  Leader asserted that it had provided all depositions and their exhibits to Mr. Hecht, which was
  confirmed under oath by Mr. Hecht and Mr. Lee. (D.E. 29-2 at 3, at 9 ¶ 11, at 14 ¶ 11.) In response
  to the Motion to Stay, OJCommerce again asserted that “a copy of [the Licensing Agreement] was
  obtained by Defendant’s counsel in this action.” (D.E. 31 at 1.) In his most recent sworn
  statement, however, Mr. Hecht now claims that he has not received a copy of the Belnick
  agreement and that he has only received a copy of a single deposition with no exhibits. (D.E. 34-
  1 ¶¶ 2-3.) Despite this statement being in direct contradiction to his prior statements, the fact still
  remains that Mr. Hecht has knowledge of Static Media’s confidential and trade secret information,
  knowledge he gained in defiance of a federal court order.
         B.      Mr. Hecht’s Possession of Static Media’s Confidential Information
                 Provides an Unfair Tactical Advantage to OJCommerce
         OJCommerce asserts that Mr. Hecht’s possession of Static Media’s confidential
  information is not an “unfair tactical advantage” because eventually Static Media would have had
  to disclose the Belnick licensing agreement in discovery. OJCommerce’s argument, that any
  possible violation is excused because the information would have been disclosed eventually, is
  along the lines of the ends justify the means. And perhaps that is the most tragic aspect of this
  situation. It may very well have been that, had this case progressed to discovery, Static Media
  would have disclosed its licensing agreements through the proper channels with a proper protective
  order in place. But, that was never given a chance to happen. Instead, Mr. Hecht took an unethical
  short cut to obtain that information, disregarding a federal court order in the process. As a result,
  early resolution of this matter was lost and the trajectory of this case changed.
          OJCommerce further asserts that Static Media has failed to cooperate in discovery and that
  it should have produced the Belnick licensing agreement to OJCommerce already. First, the
  deadline to produce initial disclosures had not yet occurred before the filing of the Motion to Stay,
  and for the reasons set forth in that motion and Static Media’s reply, Static Media does not believe
  that engaging in any discovery while the instant motion is pending is in the interests of either party


                                                    3
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 4 of 10



  or the Court. Second, Rule 26 does not require the production of documents with the initial
  disclosures. As to documents relating to a party’s claims or defense, only “description by category
  and location” is required to be disclosed. Fed. R. Civ. P 26(a)(1)(A)(ii). In relation to a
  computation of damages, the disclosing party must only disclose “a computation of each category
  of damages claimed by the disclosing party” and then make such documents that would support
  that computation available “for inspection and copying as under Rule 34 . . . unless privileged or
  protected from disclosure . . . .” Fed. R. Civ. P. 26(a)(1)(A)(iii) (emphasis added). Static Media
  is under no duty to produce a copy of a confidential and trade secret agreement with its initial
  disclosures and, as stated previously, it would not do so without the security of a protective order.
  Moreover, OJCommerce has not propounded a single discovery request to date in this case. Static
  Media has not failed to cooperate with any discovery because no discovery has been conducted by
  either party.
          C.      The Disclosure of Static Media’s Confidential and
                  Trade Secret Information was Not Authorized
          OJCommerce asserts that only inadvertent disclosures of confidential information can form
  the basis for disqualification and that Mr. Hecht was specifically authorized to receive Static
  Media’s confidential information pursuant to the Wisconsin Protective Order, as Mr. Hecht now
  claims that he was retained by Leader and served as a consultant in the Wisconsin Action. (D.E.
  34 at 6-7.) First, Mr. Hecht absolutely was not authorized to receive this information under the
  Wisconsin Protective Order and it defies logic to assert that Static Media would have anticipated
  that its opposing counsel in another case could be considered a “consultant” under the Wisconsin
  Protective Order.
          The clause in which OJCommerce seeks shelter is as follows:
          Access to any Confidential information or document shall be limited to . . . outside
          independent persons (i.e., persons not currently or formerly employed by,
          consulting with or otherwise associated with any party) who are retained by a party
          or its attorneys to furnish consulting, technical or expert services and/or to give
          testimony in this action and have executed the “Written Assurance” as specified . .
          ..

  (D.E. 29-1 at 16-17, ¶ 4(f) (emphasis added).) A joint defense agreement is not a retention of
  services between a client and another attorney. It is an agreement between two parties, in this case
  Leader and OJCommerce, so that the parties’ counsel may share information under a common
  attorney-client privilege. It is not an agreement between individual counsel and or between Mr.

                                                   4
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 5 of 10



  Hecht personally and Leader. A joint defense agreement is not a consulting agreement. Further,
  the Wisconsin Protective Order explicitly excludes any third-parties currently associated with any
  party from receiving any of the protected information under section 4(f). Clearly, Mr. Hecht had
  an association with Static Media, as he was the opposing counsel in this case at the time he
  knowingly and purposefully obtained Static Media’s confidential and trade secret information. No
  construction of the Wisconsin Protective Order would have permitted Leader to provide counsel
  for OJCommerce with the protective information under a joint defense agreement that was never
  disclosed to Static Media.
         Second, OJCommerce cites to JAWHBS, LLC v. Arevalo, 224 F. Supp. 3d 1296 (S.D. Fla.
  2016), for the proposition that only inadvertent disclosures of confidential information can provide
  a basis for disqualification and that “unauthorized” disclosures are not sanctionable. Arevalo is
  not a correct expression of Florida law to the extent that it finds that only inadvertent disclosures
  will subject an attorney to disqualification. In Arevalo, the court focused exclusively on whether
  the disclosure of confidential information in that matter was inadvertent, commenting that it
  “[could not] find under the circumstances that [the] disclosure was clearly unauthorized or that
  Plaintiff's Counsel should have known that.” Arevalo, 224 F. Supp. 3d at 1301 n.6. Because the
  information disclosed was not done so inadvertently and there was no clear evidence that the
  disclosure was unauthorized, the court declined to disqualify counsel.
         OJCommerce’s extrapolation of Arevalo to mean that only inadvertent disclosures can
  provide a basis for disqualification is a step too far. To accept this interpretation would mean that
  intentional misappropriations of confidential or privileged information would have no
  consequences.    That position is not supported under Florida law.           (See D.E. 30 at 14.)
  “Undoubtedly, there are some situations when a party’s lawyer reviews another party’s privileged
  documents outside the normal course of discovery and, therefore, must be disqualified.” Coral
  Reef of Key Biscayne Developers, Inc. v. Lloyd's Underwriters at London, 911 So. 2d 155, 158–
  59 (Fla. 3d DCA 2005) (citing Abamar Housing & Dev., Inc. v. Lisa Daly Lady Decor, Inc., 724
  So. 2d 572, 574 (Fla. 3d DCA 1998)). Mr. Hecht was not authorized or permitted to possess Static
  Media’s confidential information at the time he obtained it and his possession and use of that
  confidential in this action was a clear violation of his ethical duties as an attorney. This is a
  sufficient basis for disqualification under Florida law.



                                                    5
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 6 of 10



         D.      Hecht’s Actions Post-Disclosure Support Disqualification
         OJCommerce cites Moriber v. Dreiling, 95 So. 3d 449 (Fla. 3d DCA 2012), to support its
  argument that Mr. Hecht’s actions post-disclosure do not warrant disqualification. Moriber states,
  in reference to inadvertent disclosures (which is not the case here), that “courts must look not only
  to the content of the inadvertent disclosure, but also ‘to the actions taken by the receiving lawyers’
  upon their receipt of the inadvertent disclosure” in evaluating whether “there is a ‘possibility’ that
  the receiving party has obtained an ‘unfair’ ‘informational advantage’ as a result of the inadvertent
  disclosure.” Moriber, 95 So. 3d at 454. Static Media agrees that Mr. Hecht’s actions should be
  scrutinized in the same way.
         In Moriber, the attorney who received the inadvertent disclosure immediately destroyed all
  copies of the confidential document upon being notified that the document should not have been
  disclosed. Moriber, 95 So. 3d at 457. “Thus, unlike in [other cases], the [receiving] attorneys
  were entirely cooperative, rather than recalcitrant, in rectifying the disclosure.” Id. “[A]n attorney
  who follows the dictates of the Ethics Opinion, and complies with the obligation to promptly notify
  and to return immediately the inadvertently produced documents without exercising any unfair
  advantage (such as photocopying the ‘confidential documents’ prior to returning them), will not
  be subject to disqualification.” Abamar, 724 So. 2d at 574 n.2. The willingness of the attorney to
  abide by the ethical rules in a prompt manner mitigated against disqualification in Moriber.
         In this case, however, the disclosure was not inadvertent, and Mr. Hecht has not
  demonstrated any willingness to comply with the Rules Regulating the Florida Bar. First, Mr.
  Hecht intentionally and willfully obtained Static Media’s confidential information in direct
  violation of a federal court order. Second, Mr. Hecht then used that information to gain an unfair
  informational advantage and delay this action. Third, upon being caught in the act, instead of
  attempting to rectify the situation, Mr. Hecht and OJCommerce have defiantly maintained that his
  actions were proper and authorized under the Wisconsin Protective Order, when they clearly are
  not. This is not a situation, such as in Moriber, where the attorney’s action after the disclosure
  indicated a faithful adherence to the ethical rules. Quite the opposition, Mr. Hecht’s actions
  indicate a lack of understanding of his ethical duties and the rules governing the legal profession.
         E.      Plaintiff’s Motion was Timely
         OJCommerce asserts that Static Media was untimely in bringing its motion to disqualify
  and that the filing of the Joint Scheduling Report constituted a waiver of the right to object. This

                                                    6
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 7 of 10



  is not correct or supported by the applicable case law. The two cases cited by OJCommerce to
  support this position involved a motion to disqualify based upon a conflict of interest, not a
  violation of a court order. In each case, the moving party knew of the alleged conflict months to
  years prior to filing the motion and waited until the eve of trial to raise the issue. See Cox v. Am.
  Cast Iron Pipe Co., 847 F.2d 725 (11th Cir. 1988) (motion to disqualify filed on the eve of trial
  and after knowledge of potential conflict two years earlier and written waiver of objection the prior
  year); Concerned Parents of Jordan Park v. Hous. Auth. of City of St. Petersburg, 934 F. Supp.
  406 (M.D. Fla. 1996) (motion to disqualify filed eight months after discovery of alleged conflict
  and only two months before the end of discovery). There was no such delay here.
         Upon learning of the violation of the protective order, Static Media moved expeditiously
  to bring the issue to the attention of the Wisconsin trial court, filing its Motion for Sanctions within
  three weeks of learning that Mr. Hecht had improperly obtained Static Media’s confidential
  information. (See D.E. 29-1.) Because of the somber nature of a motion to disqualify, Static
  Media believed it would be prudent to obtain a determination from the Wisconsin trial court that
  Leader had violated the Protective Order before raising the issue with this Court. However, once
  Leader filed its response, accompanied by Mr. Hecht’s affidavit in which he brazenly admitted
  under oath to violating the Wisconsin Protective Order, Static Media realized it had to bring the
  matter to the Court’s attention immediately. Thus, two days later, and within six weeks of first
  learning of the violation of the Wisconsin Protective Order, Static Media notified the Court of the
  disqualifying event by filing its Motion to Stay Discovery [D.E. 29].
         Moreover, Static Media abiding by this Court’s Order [D.E. 24] to prepare a joint
  scheduling report is in no way a waiver of its objection to Mr. Hecht continuing to serve as counsel
  in this matter. Nor is the filing of a Joint Scheduling Report an explicit endorsement of Mr. Hecht
  remaining as counsel in this matter. A waiver, due to the failure to make a timely objection, occurs
  because “‘[a] litigant may not delay filing a motion to disqualify in order to use the motion later
  as a tool to deprive his opponent of counsel of his choice after substantial preparation of the case
  has been completed.’” Cox, 847 F.2d at 729 (quoting Jackson v. J.C. Penney Co., 521 F.Supp.
  1032, 1034-35 (N.D. Ga. 1981)). Here, there has been no substantial preparation of case, as
  OJCommerce has only answered the Amended Complaint and no discovery has been conducted
  to date. If anything, Static Media has moved as quickly as it could under the circumstances to
  bring this matter to the Court’s attention, providing OJCommerce time to secure new counsel

                                                     7
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 8 of 10



  before significant resources are invested into this matter. Static Media has not waived its objection
  and its motion is timely.
          F.       The Balance of Interests Warrants Disqualification
          As OJCommerce has stated, “[w]hen adjudicating a motion to disqualify, some courts have
  looked to balancing tests to determine whether disqualification is warranted.” Great Am. Ins. Co.
  v. Gen. Contractors & Const. Mgmt., Inc., No. 07-21489-CIV, 2008 WL 1994857, at *2 (S.D. Fla.
  May 6, 2008) (emphasis added). “Among the factors that courts have considered are: the nature
  of the ethical violation; the prejudice to the parties; the effectiveness of counsel in light of the
  violations; the public’s perception of the profession; and whether or not the attempt to disqualify
  an attorney is used as a tactical device or a means of harassment.” Id. The balance of those factors
  warrants disqualification here.
          The nature of the ethical violation present is the blatant and unrepentant violation of a
  federal court order. Mr. Hecht’s ability to effectively represent his client in this matter is in doubt
  now that his actions have come to light. This Motion is not being used as a tactical device or a
  means of harassment. Quite the contrary, Static Media brought this motion only when it became
  apparent there was no other recourse and disqualification was the only proper remedy for the
  ethical violations that occurred. But perhaps most importantly, if Mr. Hecht is not properly
  sanctioned and is allowed to continue representing OJCommerce in this case, it will cause damage
  to the public’s perception of the profession.
          On April 12, 2017, Mr. Hecht took the Oath of Attorney in Florida and he swore: “To
  opposing parties and their counsel, I pledge fairness, integrity, and civility, not only in court, but
  also in all written and oral communications.”2 “[E]very lawyer is responsible for observance of
  the Rules of Professional Conduct.” R. Regulating Fla. Bar Preamble. “Neglect of these
  responsibilities compromises the independence of the profession and the public interest that it
  serves.” Id. “In fulfilling his or her primary duty to a client, a lawyer must be ever mindful of the
  profession’s broader duty to the legal system. This broader duty to the administration of justice
  and the judiciary cannot be forsaken in the name of zealous advocacy or self-interest.” Young v.
  Hector, 884 So. 2d 1025, 1028 (Fla. 3d DCA 2004).



  2
   See Oath of Admission to The Florida Bar, available at https://www-media.floridabar.org/uploads/2017/04/oath-of-
  admission-to-the-florida-bar-ada.pdf; see also Shlomo Y. Hecht, Florida Bar Member Profile, available at
  https://www.floridabar.org/directories/find-mbr/profile/?num=127144.

                                                         8
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 9 of 10



            Over the past month, Mr. Hecht has shown no remorse or understanding that his behavior
  is not permissible under the Rules of Professional Conduct. Instead, Mr. Hecht has shown a
  willingness to defy a federal court order to further the interests of his client. This is far beyond the
  bounds of zealous advocacy and specifically prohibited under Rules Regulating The Florida Bar
  4.3.4(c) and 4-4.4(a). As stated by the Third District Court of Appeal:
            Like so many other ethical considerations in the practice of law, perceptions are of
            the utmost importance. Thus, how much of an advantage, if any, one party may
            gain over another we cannot measure. However, the possibility that such an
            advantage did accrue warrants resort to this drastic remedy for the sake of the
            appearance of justice, if not justice itself, and the public’s interest in the integrity
            of the judicial process.

  Abamar, 724 So. 2d at 574 (quoting General Accident Ins. Co. v. Borg-Warner Acceptance Corp.,
  483 So. 2d 505, 506 (Fla. 4th DCA 1986)). The same holds true here. Static Media’s Motion to
  Disqualify should be granted and Mr. Hecht disqualified from representing OJCommerce in this
  action.
            G.     Request for Hearing
            Static Media requests a hearing on its Motion to Disqualify and estimates that thirty (30)
  minutes for argument. Static Media believes oral argument would aid the Court by providing a
  fuller explanation of the relevant case law, patent law and ethical rules applicable to this matter.
  Further, Static Media would present undersigned counsel’s memorandum of the September 29,
  2019 telephone call with Mr. Hecht for an in camera review and discussion if requested.
            For the reasons set forth in the Motion to Disqualify [D.E. 30] and above, the Court should
  disqualify Shlomo Y. Hecht, Esq. as counsel for Defendant OJCommerce, LLC, award Static
  Media its attorneys’ fees incurred in connection with Mr. Hecht’s unethical behavior and any
  further relief that the Court deems appropriate.


                                    Respectfully submitted,

                                           By:        s/Susan V. Warner
                                                   Susan V. Warner
                                                   Florida Bar No. 38205
                                                   susan.warner@fisherbroyles.com
                                                   FISHERBROYLES, LLP
                                                   1221 Brickell Avenue
                                                   Suite 900

                                                       9
Case 0:19-cv-60270-RKA Document 35 Entered on FLSD Docket 12/09/2019 Page 10 of 10



                                                 Miami, FL 33131
                                                 Tel: (786) 310-0637

                                                 Vincent Bushnell
                                                 Admitted Pro Hac
                                                 vincent.bushnell@fisherbroyles.com
                                                 FISHERBROYLES, LLP
                                                 945 East Paces Ferry Road NE
                                                 Suite 2000
                                                 Atlanta, GA 30326
                                                 Tel.: (678) 902-7190

                                                 Attorneys for Plaintiff Static Media LLC




                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this _9th__ day of December, 2019 I electronically filed

   the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

   foregoing document is being served this day on all counsel of record or pro se parties identified on

   the attached service list in the manner specified either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who

   are not authorized to receive electronically Notices of Electronic Filing.

                                                                s/Susan V. Warner
                                                                  Susan V. Warner

                                          SERVICE LIST
                       STATIC MEDIA LLC vs. OJCOMMERCE, LLC
                                 CASE NO: 0:19-cv-60270-RKA
                     United States District Court, Southern District of Florida

   Shlomo Y. Hecht,
   Shlomo Y. Hecht, P.A.
   11651 Interchange Cir S
   Miramar, FL 33025
   Email: sam@hechtlawpa.com
   Attorney for Defendant OJ Commerce, LLC
   Service via CM/ECF

                                                    10
